DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                Status of the Application
Claims 1-8 have been examined in this application. This communication is the first action on the merits.
                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	The preamble of claim 1 indicates that the claim is directed to an apparatus, however, the limitations recited in the claim seem to require that an actions or steps IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). These claims do not properly apprise the public as to what would constitute infringement (i.e., creation of the claimed system or the act of using it) and accordingly are rejected as vague and indefinite under § 112, second paragraph. Dependent claims 2-7 inherit the deficiencies of base claim 1 and, as such, are rejected for the same reasons.
                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.


Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 8 is directed to a statutory category, because a series of steps for last mile delivery and pick up of goods satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of last mile delivery and pick up of goods from pre-specified locations. The claim recites:
	Claim 8.  A method for last mile delivery and pick up of goods from pre-specified 

	a. registering a spider on a shipping company network after successful validation 	b. assigning a staging unit to a registered spider to a predefined location and pre-designated time based on business rules, 
	c. delivery or pick up of goods from/to a spider via one or more carrier 
truck/vehicle, 
	d. localized delivery or pick up of goods from/to addressee location by a spider's local means via one or more sub-spiders, and 
	e. updation of delivery and pick up status through a software application. 

	The limitations of registering; assigning; delivering, and updating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “registering”; “assigning,”etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind and performed as organized human activity. For example, but for the “by a processor” language, registering; assigning; and updating steps in the context of this claim encompasses a user planning a parcel delivery process for various locations based on various criteria. However, the utilizing statistical tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). 
	As per delivering steps, these steps are mere field of use limitations, and represent nonessential postsolution activity, which will not transform an unpatentable principle into a patentable process. Diehr, 450 U.S. at 191-92. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Also, similar to In re Brown, 645 Fed. Appx. 1014 (Fed Cir. 2016), A method of cutting hair; “While it is true that a hair cut would not result without practicing the final step of cutting hair, step (e) merely instructs one to apply the abstract idea discussed above with scissors. …. We hold that step (e), using scissors to cut hair, is insignificant post-solution activity.” 

	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363,1369-70 (Fed. Cir. 2015) (providing tailored content based on the customer’s location and navigation data is a fundamental economic practice long prevalent in our system); see also British Telecommc’ns PLCv. IAC/ InterActiveCorp, 813 F. App’x 584, 587 (Fed. Cir. 2020) (tracking a user’s location and providing tailored lists of location-specific information sources based on that location is an abstract idea); In re Morsa, 809 F. App’x 913, 917 (Fed. Cir. 2020) (customizing information based on information known about a user is a fundamental economic practice of organizing human activity; Secured Mail Solutions LLC v. Universal Wilde, Inc.; __ F.3d__ (Fed Cir. 2017) CAFC Appeal No. 2016-1728; Affixing an identifier to a mail object before it is sent; Return Mail, Inc. v. United States Postal Service, __ F,3d __ (Fed Cir. 2017) CAFC Appeal No. 16-1502; Processing of undeliverable mail items).  
	All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as 
Further, merely combining several abstract ideas does not render the combination any less abstract. See, RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea ... to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1094 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).  Thus, adding one abstract idea (registering a spider and assigning) to another abstract idea (delivering goods) does not render the claim non-abstract.”
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”, “Mathematical Concepts” and “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform the registering; assigning, and updating steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually.
	Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	As per delivering limitations, these recitations is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. The recited steps are now re-evaluated in Step 2B to determine if it is more than what is well-Specification, the invention utilizes existing, conventional sensors, communication networks, and generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have recognized by the courts as routine and conventional activity.
Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 8 of the current application does not provide specific Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of last mile delivery and pick up of goods is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 8 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
 Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	Accordingly, claim 8 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
Because Applicant’s apparatus claim 1 adds nothing of substance to the underlying abstract idea, the claim 1 too is patent ineligi-ble under §101.
Further, although the Examiner takes the steps recited in the independent claims as exemplary, the Examiner points out that limitations recited in dependent claims 2-7 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 2-7 each merely add further details of the abstract steps recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 2-7 are also directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dearing et al. (US 2014/0374478 A1). 

	Claim 1.  Dearing et al. (Dearing) discloses a system for delivery of goods from a shipping company to pre-specified locations comprises:
	a) a plurality of authorized geographically pre-designated spiders, registered with one or more shipping companies, [0033]; [0052]

	c) an authorized staging unit corresponding to the registered spider, wherein a registered spider is in communication with a shipping company through a software application, the shipping company approves staging unit of the spider, thereby the spider is located at a predefined location and pre-designated time, [0033]; [0051]; [0110]
	the spider being associated with one pre-defined dynamically configured geographical route, [0102]; [0048]
	the shipping company delivers goods to the spider via one or more carrier vehicle 
of the shipping company, the spider delivers to pre-specified locations by means of own vehicle, or delivery robots, or drones, through the associated pre-defined dynamically configured route, and updates the status of deliveries and pick up of goods in real time through the software application. [0007]; [0010]; [0033]; [0051]; [0052]; [0097]
 
	Claim 5.  A system as claimed in any of the claims 1 to 4, wherein intelligent 
splitting of spider webs takes place as per volume of deliveries such that a single spider web is divided into two or more spider webs, to maintain the delivery time within pre-specified limit. (The regional distribution facility can sort items for delivery to another regional distribution facility, or to a hub level facility within the regional 
distributional facility's coverage area.  A regional distribution facility can have one or more hub level facilities within its defined coverage area.  A hub level facility can be affiliated with a few or many unit delivery facilities, and can sort and deliver items to the unit delivery facilities with which it is associated.) [0007]; [0033]

 
	Claim 8.  Dearing discloses a method for last mile delivery and pick up of goods from pre-specified locations comprising: 
	a. registering a spider on a shipping company network after successful validation [0033]; [0035]; [0075]; [0076]; [0108]
	b. assigning a staging unit to a registered spider to a predefined location and pre-designated time based on business rules, [0033]; [0050]; [0071]; [0080]; [0108]
	c. delivery or pick up of goods from/to a spider via one or more carrier truck/ vehicle, [0031]; [0033]; [0035]; [0050]; [0087]
	d. localized delivery or pick up of goods from/to addressee location by a spider's local means via one or more sub-spiders, [0007]; [0033]; [0035], and 
	e. updation of delivery and pick up status through a software application. [0007]; [0010]; [0033]; [0051]; [0052]; [0097]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dearing in view of Brannigan et al. (US 2018/0342007 A1).

	Claim 2.  Dearing discloses all limitations of claims 2, except a Spider App Learning System, which is disclosed in Brannigan et al. (Brannigan). [0104]; [0077]; [0078]; [0083]; [0090]; [0091]; [0094]; [0118]; [0123]; [0124]; [0126]; [0127]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dearing to include the recited limitations, as disclosed in Brannigan, for the benefit of strengthening predictions results in modeling of consolidated delivery of goods, as specifically stated in Brannigan [0133]; [0139]
 
	Claim 3 Dearing discloses all limitations of claims 3, except wherein Artificial 
Intelligence based software inputs are used for predicting frequent destinations and paths for delivery by the spider, which is disclosed in Brannigan. [0104]; [0077]; [0078]; [0083]; [0090]; [0091]; [0094]; [0118]; [0123]; [0124]; [0126]; [0127]
 modify Dearing to include the recited limitations, as disclosed in Brannigan, for the benefit of strengthening predictions results in modeling of consolidated delivery of goods, as specifically stated in Brannigan [0133]; [0139]

 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dearing in view of Kadaba (US 2005/0119786 A1).

	Claim 4.  Dearing discloses all limitations of claims 4, except wherein color coding based visual segregation method is used in staging units to store the goods, which is disclosed in Kadaba [0072]; [0165]; [0171].
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dearing to include the recited limitations, as disclosed in Kadaba, for the benefit of allowing low-volume mail senders to earns a reduced postage rate by pre-sorting relatively small batches of mail prior to receipt by a postal service, as specifically stated in Kadaba. [0016]

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dearing in view of Brannigan and further in view of Kadaba.

Claim 4.  Dearing discloses all limitations of claim 4, except wherein color coding based visual segregation method is used in staging units to store the goods, which is disclosed in Kadaba [0072]; [0165]; [0171].
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dearing to include the recited limitations, as disclosed in Kadaba, for the benefit of allowing low-volume mail senders to earns a reduced postage rate by pre-sorting relatively small batches of mail prior to receipt by a postal service, as specifically stated in Kadaba. [0016]

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dearing in view of Spiegel et al. (US 2006/0136237 A1).
	
	Claim 7.  Dearing discloses all limitations of claim 7, except wherein the address of goods to be delivered is shipped by the shipping company without a destination 
address, and the delivery anticipated based on historical data and predicted as per past delivery frequency, which is disclosed in Spiegel et al. (Spiegel) Abstract; cl. 16; cl. 36.
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dearing to include the recited limitations, as disclosed in Spiegel, for the benefit of preventing dissuading customers from buying items from online merchants, by avoiding delay in shipment, as specifically stated in Spiegel. [0005]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dearing in view of Brannigan and further in view of Spiegel.

	Claim 7.  Dearing discloses all limitations of claim 7, except wherein the address of goods to be delivered is shipped by the shipping company without a destination 
address, and the delivery anticipated based on historical data and predicted as per past delivery frequency, which is disclosed in Spiegel. Abstract; cl. 16; cl. 36.
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dearing to include the recited limitations, as disclosed in Spiegel, for the benefit of preventing dissuading customers from buying items from online merchants, by avoiding delay in shipment, as specifically stated in Spiegel. [0005]

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dearing in view of Kadaba and further in view of Spiegel.

	Claim 7.  Dearing discloses all limitations of claim 7, except wherein the address of goods to be delivered is shipped by the shipping company without a destination 
address, and the delivery anticipated based on historical data and predicted as per past delivery frequency, which is disclosed in Spiegel. Abstract; cl. 16; cl. 36.
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dearing to include the recited limitations, as disclosed in Spiegel, for the benefit of preventing dissuading customers 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dearing in view of Brannigan, further in view of Kadaba and further in view of Spiegel.

	Claim 7.  Dearing discloses all limitations of claim 7, except wherein the address of goods to be delivered is shipped by the shipping company without a destination 
address, and the delivery anticipated based on historical data and predicted as per past delivery frequency, which is disclosed in Spiegel. Abstract; cl. 16; cl. 36.
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dearing to include the recited limitations, as disclosed in Spiegel, for the benefit of preventing dissuading customers from buying items from online merchants, by avoiding delay in shipment, as specifically stated in Spiegel. [0005]








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/13/2021